***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
JOSE AYUSO v. COMMISSIONER OF CORRECTION
                 (AC 44171)
                     Prescott, Seeley and Sheldon, Js.

                                  Syllabus

The petitioner sought a writ of habeas corpus, alleging that the respondent
   Commissioner of Correction had provided him with inadequate treat-
   ment for certain medical conditions that constituted deliberate indiffer-
   ence to his medical needs in violation of the eighth amendment to the
   United States constitution. The habeas court rendered judgment denying
   the habeas petition and, thereafter, denied the petitioner certification to
   appeal, and the petitioner appealed to this court. Held that the petitioner
   failed to demonstrate that the habeas court abused its discretion by
   denying his petition for certification to appeal, as the court expressly
   credited the testimony of the respondent’s medical expert, who opined
   to a reasonable degree of medical certainty that the petitioner had
   received adequate medical treatment, as well that of the petitioner’s
   treating physician, in finding that the petitioner had received medically
   appropriate treatment, and this court, on appeal, would not second-
   guess those credibility determinations.
        Argued September 19—officially released October 25, 2022

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district
of Tolland, where the petition was withdrawn in part;
thereafter, the case was tried to the court, Chaplin, J.;
judgment denying the petition; subsequently, the court
denied the petition for certification to appeal, and the
petitioner appealed to this court. Appeal dismissed.
   Jose Ayuso, self-represented, the appellant (peti-
tioner).
  Lisamaria T. Proscino, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, Clare Kindall, solicitor general, and Robert S.
Dearington, former assistant attorney general, for the
appellee (respondent).
                         Opinion

   PER CURIAM. The petitioner, Jose Ayuso, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus in
which he alleged deliberate indifference to his medical
needs in violation of the eighth amendment to the
United States constitution. The gravamen of the peti-
tioner’s deliberate indifference claim is that the respon-
dent, the Commissioner of Correction, is providing inad-
equate medical treatment for the petitioner’s back pain
and for a lump on his inner thigh, including by not
providing the petitioner with a magnetic resonance
imaging (MRI) scan and back surgery.
    In its memorandum of decision, the habeas court
expressly credited the testimony of the respondent’s
medical expert, who opined to a reasonable degree
of medical certainty that the petitioner has received
adequate medical treatment and that there was no medi-
cal indication for either surgery or an MRI scan. On the
basis of that expert testimony as well as that of the
petitioner’s treating physician, the habeas court ulti-
mately found that ‘‘the petitioner received medically
appropriate treatment for [his leg] [and] for his back
pain.’’ The petitioner’s arguments on appeal are limited
to attacking the credibility determinations of the habeas
court, which, as we have repeatedly indicated, we will
not second-guess on appeal. See, e.g., Noze v. Commis-
sioner of Correction, 177 Conn. App. 874, 887, 173 A.3d
525 (2017) (‘‘[i]t is simply not the role of this court on
appeal to second-guess credibility determinations made
by the habeas court’’); Jolley v. Commissioner of Cor-
rection, 98 Conn. App. 597, 599, 910 A.2d 982 (2006)
(‘‘[W]e must defer to the [trier of fact’s] assessment of
the credibility of the witnesses based on its firsthand
observation of their conduct, demeanor and attitude.
. . . The habeas judge, as the trier of facts, is the sole
arbiter of the credibility of witnesses and the weight to
be given to their testimony.’’ (Internal quotation marks
omitted.)), cert. denied, 282 Conn. 904, 920 A.2d 308
(2007). We conclude, on the basis of our review of the
record, the briefs, and the arguments of the parties, that
the petitioner has failed to demonstrate, in accordance
with Simms v. Warden, 230 Conn. 608, 612, 646 A.2d
126 (1994), that the court abused its discretion by deny-
ing his petition for certification to appeal.
  The appeal is dismissed.